Grttbb, J.,
(charging the jury.)
The prisoner at the bar, William A. Patton, is charged in the indictment before you with the larceny of paper money of the value of one dollar, the property of Samuel Hankin.
Larceny, as you all probably know, is the felonious taking and carrying away of the personal property of another with intent *554to convert it to the taker’s own use and to deprive the owner of the use thereof.
Branch R. Giles, Deputy Attorney General, for the State.
George M. Jones, for the defendant.
To establish this charge against the prisoner at the bar, it is necessary for the State to show to your satisfaction, beyond a reasonable doubt, that paper money of the value of one dollar, the-' property of Samuel Hankin, was taken and carried away by this prisoner, with intent to steal it, and in this county.
So far as I can comprehend the character of the defence, it is that although he may have taken the property, yet that he did not take it with intent to steal it—with “animo fwrandi” The intent to steal it at the time of taking and carrying away must be established to your satisfaction by the State; because, if that is not established, even supposing all the other essentials of the offence were established to your satisfaction, he would be entitled to a verdict of not guilty. So far as we understand the nature of the defence, it is not necessary for us to say any more to-you than upon the matter of the felonious intent.
The evidence is all before you. The property is shown to-have been in the possession of Samuel Hankin—if you believe his evidence. Prima facie, until the contrary is proven, it is presumed to be his property, being in his possession.
As to the matter of intent, we may say to you that if you are-satisfied by the proof that this prisoner took and carried away this property, attempted to conceal it, or denied the possession of it) from those facts you may infer a felonious intent.
We now leave the case in your hands for you to render your verdict therein.

Verdict, “ Guilty in manner and form as indicted.”